Citation Nr: 1737338	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-36 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a left hand disability, to include as secondary to herbicide agent exposure.

3.  Entitlement to service connection for a right foot disability, to include as secondary to herbicide agent exposure.

4.  Entitlement to service connection for a left foot disability, to include as secondary to herbicide agent exposure.

5.  Entitlement to service connection for a skin disability, to include as secondary to herbicide agent exposure.

6.  Entitlement to service connection for a prostate disability, to include as secondary to herbicide agent exposure.

7.  Entitlement to service connection for a speech disorder, to include stammering and stuttering.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from September 1958 to September 1962 and from March 1967 to May 1972.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina, and Huntington, West Virginia. 

The Board remanded these claims to the Agency of Original Jurisdiction for additional action in April and November 2015.  At that time, the appeal included a claim of entitlement to service connection for headaches.  An August 2015 rating decision established service connection for headaches.  Therefore, that issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right hand disability, right and left foot disabilities, and a skin disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicide agents during that service.  

2.  A left hand disability is not related to service.

3.  Arthritis in the left hand did not manifest within a year of separation from active service.  

4.  A prostate disability is not related to service.

5.  In a November 2016 written statement, prior to the promulgation of a decision in this case, the Veteran withdrew from the appeal a claim of entitlement to service connection for a speech disorder, to include stammering and stuttering. 


CONCLUSIONS OF LAW

1.  A left hand disability was not incurred in or aggravated by active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

2.  A prostate disability was not incurred in or aggravated by active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 

3.  The criteria for withdrawal of the substantive appeal on the claim of entitlement to service connection for a speech disorder, to include stammering and stuttering, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by providing a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b), (c) (2016).  

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be secured on his behalf, or that any VA examination afforded him during the course of this appeal was inadequate.  Therefore, no further notification or assistance is necessary. 

Service Connection

The Veteran seeks service connection for left hand and prostate disabilities on either a direct basis, as related to service, or presumptive basis, as due to in-service herbicide agent exposure.  According to written statements he submitted in June 2008, December 2008, April 2009 and May 2009, he has experienced various symptoms and had prostate abnormalities for years, which, until he read about the effect of Agent Orange (AO), he attributed to age and differing environments.  He has stated that he now knows the symptoms and abnormalities are due to herbicide agent exposure.  He contends that after complaining to his doctor about numbness in the extremities thought to be neuropathy, the doctor ordered testing, which found no causes, including any circulatory issues.  He believes that herbicide agent exposure remains the only possible remaining cause.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of:  (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In certain cases when a Veteran has been exposed to herbicide agents during service, service connection may be presumed for diseases associated with such exposure, even absent evidence of that disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  A Veteran who served on active service in the Republic of Vietnam during the Vietnam era will be presumed to have been exposed to an herbicide agent unless there is affirmative evidence indicating otherwise.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Acute and subacute peripheral neuropathy and prostate cancer are diseases VA has associated with such exposure.  38 C.F.R. § 3.309(e) (2016).  Acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks of months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2 (2016).  For the presumption to apply, the acute and subacute peripheral neuropathy must have manifested to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active service.  The prostate cancer must have manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2016).

Service connection may also be presumed for certain chronic diseases, including arthritis, if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The Board acknowledges the Veteran's assertions.  However, considered in conjunction with all other evidence of record, the Board finds that the evidence does not satisfy all elements of the service connection claims, whether considered on a direct or presumptive basis.  

Left Hand Disability

Treatment records dated since 2005 and a report of VA examination conducted in July 2015 satisfy the current disability element of the service connection claim.  Those records establish that the Veteran had a left hand disability, including affecting his thumb and fingers, diagnosed as degenerative arthritis. 

The Veteran's service personnel records satisfy the in-service occurrence element of the claim.  They show that the Veteran served in Vietnam during the Vietnam era.  His in-service exposure to herbicide agents is thus presumed.  Neither those records, nor any of the available service treatment records show that the Veteran complained of or received treatment for any left hand problems during active service.  The Veteran does not contend otherwise.  

The Veteran first reported left hand problems in 2005, when he indicated he was experiencing pain in the thumb and numbness and cold intolerance in the fingers and hand.  In September 2005, a doctor blamed poor circulation on the cold intolerance, indicating that a March 2005 ultrasound, which was normal, ruled out a blood clot as a possible cause.  Thereafter, as further testing found degenerative arthritis, the Veteran's left hand symptoms, particularly involving the thumb, worsened, eventually necessitating multiple cortisone injections.  During treatment visits, no medical professional diagnosed neuropathy, acute, subacute or otherwise, affecting the left hand. 

One medical professional discussed the etiology of the Veteran's left hand disability.  In July 2015, while conducting a VA examination, that examiner ruled out a relationship between the Veteran's left hand disability and active service.  The examiner acknowledged the Veteran had left hand arthritis, for which he had received six injections during the prior 12 months, and found that disability less likely related to service on the basis that there was no evidence of left hand pathology or treatment during or close to service.  

The Veteran has not submitted a medical opinion refuting that of the VA examiner.  His lay assertions therefore represent the only evidence of record linking any left hand disability to service, including presumed herbicide agent exposure.  Unfortunately, those assertions may not be considered competent in terms of satisfying the nexus element of a service connection claim.  Although the Veteran is competent to describe when he began experiencing certain lay-observable left hand symptoms, including numbness, aching and pain, having no training or expertise in medicine, he is not competent to offer an opinion on the complex issue of whether any current left hand disability is related to service, including herbicide agent exposure.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds that the VA examiner opinion is the most persuasive evidence because of the medical training of the examiners.

In a March 2015 written statement, the Veteran's representative challenges regulations discussing acute and subacute neuropathy, calling them absurd and written with an intent to bar claimants from establishing service connection for neuropathy.  However, the evidence of record does not show that any medical professional has diagnosed the Veteran with neuropathy of the left hand.  Even if one had, the Board is bound to apply all laws and regulations as written, regardless of how they are perceived.  In any event, in cases in which a herbicide agent-exposed claimant cannot show that the neuropathy is acute or subacute, the claimant is permitted to secure a competent medical opinion otherwise linking the neuropathy to herbicide agent exposure.  In such a case, that claimant would prevail in establishing service connection for neuropathy. 

As the Veteran's current left hand disability did not have its onset during, and is not otherwise related to active service, including presumed herbicide agent exposure, arthritis is not a disease associated with herbicide agent exposure, and arthritis is not shown to have manifested until many years after separation from active service, the Board concludes that a left hand disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  As the preponderance of the evidence is against this claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014). 

Prostate Disability

Treatment records dated since 2000; reports of VA examinations conducted in July 2015 and November 2016, and July 2015; and November 2016 addendum opinions satisfy the current disability element of the service connection claim.  Those establish that the Veteran has a prostate disability characterized as benign prostatic hyperplasia. 

The Veteran's service personnel records satisfy the in-service occurrence element of this claim by establishing in-service herbicide agent exposure.  The Veteran does not allege and the evidence does not show that the Veteran complained of or received treatment for any prostate problems during active service.  

Decades after service, in 2000, doctors began noting prostate abnormalities, including an enlarged prostate.  That year, on a blood test, the Veteran had an elevated prostate specific antigen (PSA), necessitating a biopsy.  The biopsy showed atypical adenomatous hyperplasia.  The Veteran received treatment for that condition, during which at least one doctor noted a history of prostatitis, and thereafter, on an annual or more frequent basis, he intermittently expressed urological complaints and underwent further prostate testing and biopsies.  No test or biopsy found prostate cancer.  

Two medical professionals discussed the etiology of the Veteran's prostate disability.  In July 2015, one VA examiner found the condition less likely than not related to active service, including the herbicide agent exposure.  The examiner based that finding on the following facts:  (1) The Veteran underwent multiple biopsies during the previous 15 years, the first of which showed high grade dysplasia, the most recent of which showed benign pathology; (2) The Veteran's most recent PSA was 7.7, which was elevated, but lower than the peak PSA of 10.1, shown several years prior to the examination; (3) The Veteran had no significant outlet obstruction symptoms; (4) Despite elevated PSAs, biopsies showed no cancer pathology; and (5) The Veteran's prostate disability was not a disease associated with herbicide agent exposure. 

In November 2016, another VA examiner also found the Veteran's prostate disability less likely than not related to service.  The examiner based that finding on the following facts:  (1) Benign prostatic hyperplasia is a common condition affecting the general male population; (2) Its prevalence increases from 8 percent in men aged 31 to 40 to 40 to 50 percent in men aged 51 to 60 to over 80 percent in men older than age 80; and (3) Known risk factors for the development of that condition include race, family history, hormone levels, alcohol consumption, and a history of prostatitis.  

The Veteran has not submitted a medical opinion refuting those of the VA examiners.  The Board finds that the Veteran's lay assertions are not competent, therefore represent the only evidence of record linking any prostate disability to service, including the presumed herbicide agent exposure.  The Board finds that the VA examiners' opinions are the most persuasive evidence because of the medical training of the examiners.

As there is no competent evidence establishing that the Veteran's prostate disability is related to active service, including presumed herbicide agent exposure; benign prostatic hyperplasia is not a disease associated with herbicide agent exposure; and the Veteran has not been diagnosed with prostate cancer, the Board concludes that a prostate disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  The Board finds that the preponderance of the evidence is against the claim, and service connection for a prostate disability must be denied.  38 U.S.C.A. § 5107 (West 2014).




Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2016).  The appellant or authorized representative may request withdrawal.  38 C.F.R. § 20.204 (2016).

Here, in a November 2016 written statement, prior to the promulgation of a decision in this case, the Veteran withdrew from this appeal the claim of entitlement to service connection for a speech disorder, to include stammering and stuttering.  Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that claim and it must be dismissed. 


ORDER

Entitlement to service connection for a left hand disability is denied.

Entitlement to service connection for a prostate disability is denied.

The appeal on the claim of entitlement to service connection for a speech disorder, to include stammering and stuttering, is dismissed.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for a right hand disability, right and left foot disabilities, and a skin disability, but additional action is necessary before the Board proceeds.

During the course of this appeal, the Veteran attended VA examinations.  The Board finds that the reports of those examinations are not adequate to decide these claims.  Their purpose was to determine the etiology of any left hand, right and left foot, and skin disabilities, including those shown on examination and those diagnosed during the course of this appeal.  According to treatment records dated in 2007 and 2010, the latter possibly include radiculopathy affecting the feet and Raynaud's disease affecting the right hand.  Although examiners discussed other conditions, they did not confirm or rule out or discuss the etiology of those particular conditions.  In addition, in offering opinions, the examiners did not discuss the Veteran's reports of lay-observable hand, foot, and skin symptoms manifesting during and after separation from service.  Finally, the examiners did not discuss any skin condition that might be in remission.  Therefore, the Board finds that further examination is needed prior to adjudicating those claims.

Accordingly, these claims are REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination of the left hand, feet, and skin.  The examiner must record in detail the Veteran's history of right hand, feet and skin symptoms and treatment, including when those symptoms initially manifested and whether and how frequently (whether intermittently or continuously) they continued to manifest.  The examiner should review the entire record, including post-service medical records dated since 2007, showing radiculopathy, possibly affecting both feet, and Raynaud's disease affecting the right hand, and reports of VA examinations conducted in July 2015 and November 2016, showing multiple other hand, foot, and skin diagnoses.  Accepting as competent the Veteran's reports of any lay-observable in-service hand, foot, and skin symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current right hand, foot, or skin disability, to include radiculopathy and Raynaud's disease, is at least as likely as not related to the Veteran's service, to include the reported symptoms.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) any current right hand, foot or skin disability, to include radiculopathy and Raynaud's disease, is at least as likely as not related to the presumed exposure to herbicide agents during service.  The examiner should provide a rationale with references for each opinion.  

2.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


